Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered September 4, 2003, convicting defendant, after a jury trial, of grand larceny in the fourth degree and criminal possession of stolen property in the fifth degree, and sentencing him, as a second felony offender, to an aggregate term of 2 to 4 years, unanimously affirmed.
The court properly denied defendant’s request to submit the lesser included offense of petit larceny, since no reasonable view of the evidence, viewed most favorably to defendant, would support such a charge. Defendant’s argument that the victim’s property may not have been taken from his person, which is an element of grand larceny in the fourth degree, is refuted by the record and is based on “sheer speculation” (People v Scarborough, 49 NY2d 364, 371 [1980]). Concur—Tom, J.P., Andrias, Marlow, Sullivan and Catterson, JJ.